Exhibit 12(a) PPL CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) 9 Months Ended September30, 12 MonthsEndedDecember 31, 2008 2007 2006 2005 2004 2003 Earnings, as defined: Income from Continuing Operations Before Income Taxes, Minority Interest and Dividends on Preferred Securities of a Subsidiary $ 943 $ 1,304 $ 1,124 $ 825 $ 879 $ 963 Less undistributed income of equity method investments 3 5 6 7 4 2 Distributed income from equity method investments 3 7 3 5 5 7 943 1,306 1,121 823 880 968 Total fixed charges as below 427 609 559 554 558 573 Less: Capitalized interest 48 58 24 9 6 7 Preferred security distributions of subsidiaries on a pre-tax basis 20 23 24 5 5 45 Interest expense related to discontinued operations 4 33 35 35 28 27 Total fixed charges included in Income from Continuing Operations Before Income Taxes, Minority Interest and Dividends on Preferred Securities of a Subsidiary 355 495 476 505 519 494 Total earnings $ 1,298 $ 1,801 $ 1,597 $ 1,328 $ 1,399 $ 1,462 Fixed charges, as defined: Interest on long-term debt $ 360 $ 522 $ 482 $ 465 $ 491 $ 417 Interest on short-term debt andother interest 21 35 13 29 20 25 Amortization of debt discount,expense and premium - net 9 8 11 23 8 41 Estimated interest component ofoperating rentals 16 21 29 32 34 45 Preferred securities distributions ofsubsidiaries on a pre-tax basis 20 23 24 5 5 45 Fixed charges of majority-owned share of 50% or less-owned persons 1 Total fixed charges (a) $ 427 $ 609 $ 559 $ 554 $ 558 $ 573 Ratio of earnings to fixed charges 3.0 3.0 2.9 2.4 2.5 2.6 Ratio of earnings to combined fixedcharges and preferred stockdividends (b) 3.0 3.0 2.9 2.4 2.5 2.6 (a) Interest on unrecognized tax benefits is not included in fixed charges. (b) PPL, the parent holding company, does not have any preferred stock outstanding; therefore, the ratio of earnings to combined fixed charges and preferred stock dividends is the same as the ratio of earnings to fixed charges.
